IN THE UNITED STATES DISTRICT COURT FILED
FOR THE WESTERN DISTRICT OF NORTH CAROLINA Charlotte, NC
STATESVILLE DIVISION
MAR 2 § 2021

DOCKET NO.: 5:20cr75

Clerk, US District Court

a/k/a Bun

UNITED STATES OF AMERICA ) Western District NC
)
V. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
(1) GEVON MARQUISE KING )
)

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One BPM Incorporated, model BPI5, multi-caliber rifle seized on or about
November 26, 2019 during the investigation;

One Beretta, model 1201, 12-gauge shotgun seized on or about November 27, 2019
during the investigation;

One Bushmaster, model XM15-E2S, .223-5.56mm rifle and one Springfield,
model XD-9, 9mm pistol seized on or about December 3, 2019 during the
investigation;

One Smith and Wesson, model 1006, 10 mm pistol seized on or about January 8,
2020 during the investigation;

One Taurus, model PTI 11 G2, 9mm pistol seized on or about February 19, 2020
during the investigation;

One Kel-Tec, model Sub2000, 9mm rifle and one Windham Weaponry, model
WW-15, 5.56 caliber rifle seized on or about February 26, 2020 during the
investigation;

One American Tactical Imports (ATI), model Omni Hybrid, multi-caliber rifle
seized on or about March 2, 2020 during the investigation;

Case 5:20-cr-00075-KDB-DCK Document 49 Filed 03/25/21 Page 1of 3

x

 

 
One Norinco, 7.62x39 caliber rifle and one Glock, model 42, .380 caliber pistol
seized on or about March 19, 2020 during the investigation;

One Taurus, model G2C, 9mm pistol seized on or about May 4, 2020 during the
investigation;

OneSmith and Wesson,model M&P, .40 caliber pistol seized on or about June
19, 2020 during the investigation;

One Glock, model 33, .357 caliber pistol, one Taurus, model PT 24/7 pro, .40
caliber pistol, and one Ruger, model LC9, 9mm pistol seized on or about June
25, 2020 during the investigation;

One Taurus, model Judge, 45/410 caliber revolver seized on or about June 30,
2020 during the investigation;

One Taurus, model G2C, .40 caliber pistol seized on or about July 24, 2020
during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
ULS.C. § 924 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the requirements of Fed.
R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment

Case 5:20-cr-00075-KDB-DCK Document 49 Filed 03/25/21 Page 2 of 3

 

 

 
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

WILLIAM T. STETZER

   

   

 

 

ACTING UNITE D STATES ATTORNEY f
CHRISTOP S. HESS GEVON MARQUISE KING

Assistant United States Attorney

Ce

Me. F-—~ sx
WILLIAM R. TERPENING\ESQY
Attorney for Defendant

Signed this the 25 day of hieich 2021.

UNITED STATES

 

Case 5:20-cr-00075-KDB-DCK Document 49 Filed 03/25/21 Page 3 of 3

 
